The Court being Opened according to Adjournm* Mr Gridley, Attry for the Claim*3 moved to the Court for farther time, he not being ready, Which is granted And the Court is adjourned until to Morrow 9 aClock A. M
*185Octr 9th 1742.
The Court being Opened according to Adjournment The Preparatory Examinations were produced in Court and read, After which Mr Bollan advocate for the Captors Proceeded to the Merits of the Cause, and then John Maguire, John Venswall and John Disarado were Sworn, then the Court is adjourned to 3 aClock P. M